Citation Nr: 1827756	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  11-33 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for heart disease, to include ischemic heart disease (IHD), as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

For clarification purposes, the Board will note a limited procedural history of this claim.  Following the July 2011 rating decision, the Veteran filed a timely August 2011 notice of disagreement requesting reconsideration of his claims for entitlement to service connection for IHD and for a bilateral foot disability.  In response, the RO issued an October 2011 Statement of the Case (SOC) confirming the denial of both conditions.  Thereafter, the Veteran, by way of his representative, filed a letter requesting reconsideration of the "7/12/11 rating decision, which denied [service connection] for [IHD]."  See December 2011 Correspondence.  

Review of the claims file reflects that the RO accepted this letter in lieu of a formal substantive appeal (VA Form 9).  As the Board previously noted, this letter was considered an untimely appeal of the Veteran's claim, as it was received after the 60 day appeal period.  38 C.F.R. § 20.302.  Nevertheless, a substantive appeal may be accepted when untimely, if circumstances so warrant.  Therefore, a failure to file a timely substantive appeal does not automatically deprive the Board of jurisdiction over a claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993). 

The Board has found that the record clearly establishes the Veteran desire to proceed with his IHD claim, as evidenced by his continued correspondence and submissions.  See December 2011 Correspondence.  Moreover, this claim was certified for appeal by the RO in a June 2012 VA Form 8.  Accordingly, the Board found that the RO waived the time requirements for filing a substantive appeal for this claim by certifying the case for appeal.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003); see also Percy, 23 Vet. App. 42-46.  As a result of the foregoing, the Board also waived the filing of a timely substantive appeal and found that it had jurisdiction over this matter.

It is noted that the Veteran did not request a hearing before the Board in the December 2011 letter.  In that regard, the RO in its March 2012 Supplemental SOC, specifically informed the Veteran of this omission.  The RO then included an additional VA Form 9 and requested that he submit the completed document with his preference for a hearing.  The record is silent as to a response from the Veteran.  Additionally, since that date, neither the Veteran nor his representative has requested to appear before the Board.  Therefore, the Board found that there was no hearing request pending.

In May 2016 and October 2017, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of ischemic heart disease.  

2.  The Veteran's hypertensive heart disease did not have its onset during active service and is not related to any incident of service, to include herbicide exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for heart disease, to include IHD, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
 
For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including cardiovascular disease, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to satisfy the medical nexus requirement, unless clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period"). 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including cardiovascular disease, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).




Certain disabilities, including ischemic heart disease, may be presumed service connected if manifest to a degree of 10 percent or more for a herbicide exposed Veteran. 38 U.S.C. § 1116 (West 2012); 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e) (2017).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §  3.307 (a)(6)(iii) (2017).  The term ischemic heart disease, for presumptive service connection purposes, does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note  3 (2017).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120  (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

A March 2012 VA IHD examination report stated the Veteran did not a diagnosis of IHD.  In its May 2016 remand, the Board found this examination report inadequate, as the examiner provided neither a real rationale for this conclusion, nor the results of any diagnostic of physical testing conducted.  

In June 2016, the RO requested that the Veteran provide releases for all medical care providers that had treated him for heart disease, to include any doctors that had given him a stress test or treated him for a heart attack, but he did not respond.  See RO letter to the Veteran, dated June 28, 2016.



In November 2016, the Veteran underwent a new VA examination.  Following an in-person examination, the examiner diagnosed the Veteran with dyslipidemia and hypertensive heart disease, and stated he did not have a diagnosis of IHD.  See November 2016 VA Examination Report.  The examiner noted the Veteran took Statin and Lisinopril, specifically for his dyslipidemia and hypertension, respectively.  Id.  In a separate section of the examination report, the examiner marked "yes" in response to the question of whether any of the Veteran's heart conditions qualify within the general accepted medical definition of IHD.  Id.  He indicated that angina was the qualifying condition.  Id.  However, the examiner stated that a search of the Veteran's VA treatment records showed notes for angina, but angina was not found in any diagnoses.  Additionally, the examiner mentioned a scheduled echocardiogram, but did not provide the results thereof.  Id.  With respect to the Veteran's hypertension/hypertensive heart disease, the examiner stated that it was less likely than not etiologically related to his Vietnam service as a result of exposure to herbicide agents in Vietnam.  Rather, it had strong genetic and age-related parameters.  

In October 2017, the Board remanded this matter for an opinion clarifying the November 2016 examination report and to address the echocardiogram results.  Following a review of the claims folder, the November 2016 VA examiner clarified that the Veteran does not have a diagnosis of IHD.  See November 2017 Medical Opinion.  The examiner further clarified that the Veteran does not have a diagnosis of angina.  Id.  The examiner rationalized that the evidence does not support either diagnosis.  Id.  Additionally, the examiner reported that the Veteran's echocardiogram results were normal.  Id.; see also November 2017 Addendum (stating "[the echocardiogram]... was normal and showed a normal sinus rhythm.  No sign or evidence of [IHD] is documented.")

The Board notes that the Veteran has never been diagnosed with IHD.  The competent and credible evidence of record does not show any current diagnosis of IHD at any time.  While the Veteran has asserted that his cardiac symptomatology including chest pain is ischemic heart disease, although he is competent to describe his symptoms, as a layperson he does not have the medical competence to identify or diagnose this condition, as this is a complex determination that cannot be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77 (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309  (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno, 6 Vet. App.at 469-71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Further, the Board finds that the opinion of the VA examiner that the Veteran does not have IHD, given his medical expertise and training, outweighs the Veteran's opinion.

As stated above, service connection may only be granted for a current disability.  The Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of IHD.  Accordingly, entitlement to service connection for IHD is denied.

While the Veteran is shown to have dyslipidemia, this, in and of itself, is a laboratory finding.  It is not a disease, injury, or disability for VA compensation purposes, even though it may be considered a risk factor in the development of certain diseases.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.).  The record in this case contains no evidence suggesting that dyslipidemia causes the Veteran any impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439  (1995). Although dyslipidemia may later cause disability, service connection may not be granted for the laboratory finding itself.   



The Veteran has been diagnosed as having hypertensive heart disease.  His service treatment records, including his separation examination, do not demonstrate complaints of, treatment for, or a diagnosis of hypertensive heart disease.  On separation examination in November 1970, clinical evaluation of his heart was normal.  Additionally, the Veteran has not asserted that his hypertensive heart disease had its onset during active duty or has been continuously present since his discharge from active duty.  The record shows that it was first diagnosed many years following his discharge from active duty.  Further, the evidence does not show that the Veteran's hypertensive heart disease was caused by any incident of service, to include exposure to herbicides.  Rather, the VA examiner concluded that the Veteran's hypertension/hypertensive heart disease was not related to his in-service herbicide exposure and instead had strong genetic and age-related parameters.   As such, the Veteran's hypertensive heart disease did not have its onset during active service and is not related to any incident of service.  

Additionally, although hypertensive heart disease is a chronic disease listed in 38 C.F.R. § 3.309(a), the evidence demonstrates that the first diagnosis appeared many years after the Veteran's separation from service.  As such, the evidence does not show that the Veteran's hypertensive heart disease manifested to a compensable degree within one year of service, and service connection for a chronic disability cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d 1331.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for heart disease, to include IHD, to include as due to herbicide exposure, and service connection must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for heart disease, to include ischemic heart disease, as due to herbicide exposure is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


